DETAILED ACTION

Acknowledgement


This action is in response to the Petition Decision on 12/29/2020 and amendments filed on 02/26/2021.

Status of Claims

 
Claims 1, 10, and 16 have been amended. 
Claims 1, 3-12, 15-16, and 18-20 are now pending.


Response to Arguments

Applicant's arguments filed on 02/26/2021 regarding the 35 U.S.C. 103 rejection of the claims have been fully considered, but they are not persuasive. The Applicant argues in summary that Elzinga does not disclose (1) increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling an existing meeting scheduled for the one of the plurality of users as recited in amended independent claims 1, 10, and 16 ,  (2) there’s no motivation to combine the teachings of Elzinga with teaching of Lam or Lamons, and (3) present to the one of the plurality of users an option to reject the re-scheduling of the existing meeting scheduled for the one of the plurality of users as recited in amended claim 10 . 
As per argument (1), the Examiner respectfully disagrees and maintains the response to these arguments as presented in the Examiner’s Answers. In summary, 
As per argument (2), the Examiner respectfully disagrees.  The Examiner presented a motivation to combine the references of Lam, Lamons, and Elzinga to optimize scheduling (i.e. event swapping) to increase delays between events (i.e. whitespace) in order maximize education or work productivity (Elzinga e.g. [0020]). Lam, Lamons, and Elzinga’s inventions are directed to optimizing schedules of users. All of the claimed elements were known in the prior arts of Lam, Lamons, and Elzinga and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per argument (3), the Examiner respectfully disagrees. Elzinga teaches present to the one of the plurality of users an option to reject the re-scheduling of the existing meeting scheduled for the one of the plurality of users as recited in amended claim 10 as identified in the Examiner’s Answer and at least paragraphs [0010], [0065], and [0068] recited below. 
.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2009/0132329 A1) in view of Lamons et al. (US 2016/0098687) and in further view of Elzinga et al. (US 2003/0065544 A1).
As per claim 1 (Currently Amended), Lam teaches a method to provide cost based auto-negotiation of suitable meeting times, the method comprising (Lam e.g. Fig. 3, A method of scheduling a proposed meeting [0010]. The flow chart illustrates method 300 of determining costs for candidate times. The method can be implemented as, or within, a calendaring application executing within a data processing system [0045].): 
Lam teaches receiving calendar information associated with each of a plurality of users (Lam e.g. Fig. 1, A calendaring system 100 stores or maintains schedule data for a plurality of different users. Calendaring systems are able to review the schedules of one or more selected users, e.g., participants, to determine whether the participants have a time slot in common during which a proposed meeting can be held [0022].);
 Lam teaches assigning cost values to time fragments in the calendar information associated with each of the plurality of users; (Lam e.g. Fig. 2 [0024], Candidate times for a proposed meeting can be evaluated in terms of various costs. Each cost either directly or indirectly reflects the cost of scheduling a meeting at a selected candidate time or difficulty of rescheduling any meetings that conflict with that candidate time [0024]. Fig. 2 graph 200 illustrates a technique used by the calendaring application for evaluating candidate times [0035]. Fig. 2 include nodes 205-225 that represent the joint state of a plurality of user calendars, 
Lam teaches auto-negotiating, with a scheduling agent, one or more suitable meeting times, for a meeting to be attended by at least some of the plurality of users (Lam e.g. Fig. 1, The embodiments disclosed relate to automated scheduling of meetings as well as conflict resolution among meetings. Meetings can be scheduled and rescheduled in a manner that minimizes inconvenience to the parties involved. Calendaring system 100 is able to review the schedules of one or more selected users, e.g., participants, to determine whether the participants have a time slot in common during which a proposed meeting can be held [0022]. A time for the proposed meeting can be selected to minimize the schedule misfit metrics (SMM). SMM is the cost associated with the state of the calendar [0037]. When a node with a minimal SSM is found, a set of one or more calendar mutations that are necessary to achieve a meeting time for the proposed meeting are proposed to the schedule or may be automatically applied [0041].); 
 Lam teaches scheduling, with the scheduling agent, the meeting based on a user selection of one of the one or more suitable meeting times; (Lam e.g. Fig. 3 method of scheduling a proposed meeting is implemented as, or within, a calendaring application executing within a data processing system [0045]. Method 300 is one type of exploration technique for locating a candidate time and/or set of acceptable parameters for that candidate time [0046]. After the 
Lam does not explicitly teach updating, using a machine learning algorithm, a scheduling model based on the user selection; and 
However, Lamons teaches updating, using a machine learning algorithm, a scheduling model based on the user selection (Lamons e.g. [0071], a decision engine on the server uses various algorithms to determine a suggested or proposed time for a meeting. This determination is based one or more factors including but not limited to user-defined preferences; learned, observed or derived preferences; user availability data; calendar data; past user behavior; pool or group membership, etc. [0127] Some such algorithms and techniques may include machine learning, supervised learning, unsupervised learning, etc.)
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Lam to include updating the scheduling model based on the users’ vote using a machine learning algorithm as taught by Lamons in order to prevent wasted time, frustration, annoyance, and confusion in the scheduling process (Lamons e.g. [0023]).
Lam nor Lamons explicitly teach in response to a user request or according to a predetermined period, increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling an existing Response to Office action dated 2/11/19meeting scheduled for the one of the plurality of users. 
However, Elzinga teaches in response to a user request or according to a predetermined period, increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling an existing Response to Office action dated 2/11/19meeting scheduled for the one of the plurality of users (Elzinga e.g. Fig.1, Elzinga teaches an automated scheduling system that evaluates specific criteria in determining a “best solution” (i.e. optimized) schedule using iterative evaluations [0002]. The specific criteria includes adherence to relationships, adherence to delays (i.e. whitespace), etc. [0010].  A delay (i.e. whitespace) is either a specific or a range of time to wait before continuing with the next activity [0031]. When a delay (i.e. whitespace) is specified between events, that delay should be honored as closely as possible. If a specified delay is not exactly kept, then the percent that it was missed becomes the base for the penalty. The system as shown in Fig. 1 step 110, evaluates delays allowed by given events for optimizing the schedule [0046]. Elzinga teaches optimizing a schedule that is filled with a plurality of events (i.e. an existing schedule) in which the framework defining means can perform event swapping (i.e. rescheduling) to improve the optimization value [0009].  Fig. 1 illustrates initially filling events in a schedule (steps 100-106), evaluating scheduling criteria (e.g. delays) (steps 108-120), preparing a schedule (step 122), and then improve/optimize schedule with event swapping (i.e. rescheduling) (step 124).  The system may repeat step 122 (i.e. 
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Lam in view of Lamons to include optimized scheduling (i.e. event swapping) to increase delays between events (i.e. whitespace) as taught by Elzinga in order maximize education or work productivity (Elzinga e.g. [0020]).
As per claim 5 (Original), Lam teaches the method of claim 1, further comprising: receiving a deadline for the meeting; and constraining available times based on the deadline. (Lam e.g. [0035], the range of timeslots can be limited to those occurring within or before a particular deadline that has been associated with a given business objective)
As per claim 6 (Original), Lam teaches the method of claim 1, further comprising: receiving a deadline for the meeting; and adjusting the cost values based on the deadline. (Lam e.g. [0048], If a proposed meeting is associated with the 
As per claim 8 (Original), Lam teaches the method of claim 1, further comprising: enabling a user to customize one or more cost values. (Lam e.g. [0055] and [0062], In addition to providing personal ratings of meetings [0055], users can also specify an inconvenience metric indicating the relative difficulty of rescheduling a non-business meeting [0062]).
As per claim 9 (Original), Lam teaches the method of claim 1, further comprising: customizing one or more cost values based on an organizational policy. (Lam e.g. [0048]-[0050], business objectives may be defined along with a deadline within the calendaring application [0048]. Business importance can be assigned by the scheduling participant or by the invitee participant [0049]. Business importance may also be determined through the use of a corporate policy [0050]).
As per claim 10 (Currently Amended), Lam teaches a computing device to provide cost based auto-negotiation of suitable meeting times, the computing device comprising (Lam e.g. Fig. 1 and [0006], computer-implemented method of automatically scheduling meetings and resolving conflict): 
Lam teaches a memory configured to store instructions; and (Lam e.g. [0012], the invention take the form of a computer program product accessible from a computer-usable or computer-readable medium program code for use by, or in connection with, a computer or any instruction execution system.)
Lam teaches one or more processors coupled to the memory, wherein the one or more processors, in conjunction with the instructions stored in the memory, are configured to execute a meeting service, the meeting service comprising: (Lam e.g. Fig. 1 and [0017], the system for scheduling a meeting (Fig. 1) includes a data processing system that is suitable for storing and/or executing program code and includes at least one processor coupled directly or indirectly to memory elements through a system bus [0017]):
Lam teaches one or more agents configured to (Lam e.g. calendaring application [0028].):
Lam teaches receive calendar information associated with each of a plurality of users; (See claim 1a response)
Lam teaches assign cost values to time fragments in the calendar information associated with each of the plurality of users; (See claim 1b response)
Lam teaches auto-negotiate, with a scheduling agent, one or more suitable meeting times for a meeting to be attended by at least some of the plurality of users; (See claim 1c response)
 Lam teaches schedule the meeting based on a user selection of one of the one or more suitable meeting times; (See claim 1d response) 4U.S. Application No. 15/275,056 Response to Office action dated 2/11/19 
Lam in view of Lamons teach update, using a machine learning algorithm, a scheduling model based on the user selection; and  (See claim 1e response)
Lam in view of Lamons and in further view of Elzinga teach in response to a user request or according to a predetermined period, automatically identify a schedule change to increase an amount of contiguous whitespace within the calendar information for one of the plurality of users, wherein the schedule change includes a re-scheduling of an existing meeting scheduled for the one of the plurality, and (See claim 1f for response.)
Lam in view of Lamons and in further view of Elzinga teach present to the one of the plurality of users an option to accept or reject the re-scheduling of the existing meeting scheduled for the one of the plurality of users to increase the amount of contiguous whitespace with the calendar information for the one of the plurality of users. (Elzinga e.g. Fig. 1, Elzinga teaches an automated scheduling system that evaluates specific criteria in determining a “best solution” (i.e. optimized) schedule using iterative evaluations [0002]. The specific criteria includes adherence to relationships, adherence to delays (i.e. whitespace), etc. Acceptable solutions to scheduling problems are based on feedback given to the operator from the system so that flows can be resolved through operator input. The acceptance of a best solution can also be based on conditions established by the operator within the system for resolving particular conflicts or flaws [0010]. The iterative process includes establishing a first schedule and reviewing whether that schedule falls within the parameters (i.e. criteria such evaluating scheduling criteria (e.g. delays) occurs in steps 108-120, preparing a schedule occurs in step 122, and then improving/optimizing the schedule with event swapping (i.e. rescheduling) occurs in step 124. The system may repeat step 122 (i.e. prepare another schedule) after performing step 124 (i.e. event swaps/rescheduling) [0057]. The system as shown in Fig. 1 step 110, evaluates delays (i.e. whitespace) allowed by given events for optimizing the schedule [0046]. Insufficient delays (i.e. whitespace) in a schedule as evaluated in Fig. 1 step 110 and referenced in paragraph [0046] is optimized (i.e. increased) through event swapping (i.e. rescheduling of events). After the system has performed its initial iteration (i.e. initial schedule), the director (i.e. user) is given the opportunity to make adjustments by changing curriculum input or defining relationships, or both (i.e. criteria), before the system performs a reiteration (i.e. reschedule) of best solution optimization [0068]. This system enables the directors to make schedule updates at any time [0065]. The Examiner submits that through the iterative optimization process, the director (i.e. user) is presented with schedules that increases or optimizes the delay (i.e. 
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Lam in view of Lamons to include optimized scheduling (i.e. event swapping) to increase delays between events (i.e. whitespace) and allow a user to accept or reject as taught by Elzinga in order maximize education or work productivity (Elzinga e.g. [0020]).
As per claims 11 and 12 (Previously Presented), The computing device of claim 10, wherein the meeting service further comprises a plurality of scheduling agents, each scheduling agent executed on a server associated with a user, and wherein the scheduling agents are further configured to auto-negotiate the one or more suitable meeting times for the meeting on behalf of their respective users and respective group of users. (Lam e.g. Fig. 1 and [0022], the scheduling system in Fig. 1, relate to automated scheduling of meetings as well as conflict resolution among meeting. The calendaring system/application (i.e. scheduling agent) manages the schedule data for the plurality of different users. Meetings can be scheduled and rescheduled in a manner that minimizes inconvenience to the parties involved.)
As per claim 15 (Previously Presented), Lam teaches the computing device of claim 10, wherein the predefined period is selected based on an organization policy
As per claim 16 (Currently Amended) Lam teaches a physical computer-readable memory device with instructions stored thereon to provide cost based auto-negotiation of suitable meeting times, the instructions comprising (Lam e.g., A computer program product from a computer usable or computer-readable medium providing program code for use by a computer or any instruction execution system [0012].) : 
Lam teaches receiving calendar information associated with each of a plurality of users; (See claim 1a response)
 Lam teaches assigning cost values to time fragments in the calendar information associated with each of the plurality of users; (See claim 1b response)
Lam teaches auto-negotiating, with a scheduling agent, one or more suitable meeting times, for a meeting to be attended by at least some of the plurality of users; (See claim 1c response)
 Lam teaches scheduling, with the scheduling agent, the meeting based on a user selection of one of the one or more suitable meeting times; (See claim 1d response)
Lam in view of Lamons teach updating, using a machine learning algorithm, a scheduling model based on the user selection; and (See claim 1e response)
 Lam in view of Lamons and in further view of Elzinga teach in response to a user request or according to a predetermined period, sensing whitespace and fragmentation of existing meetings scheduled for one of the plurality of information within the calendar information associated with the one of the plurality of users (Elzinga e.g. Fig. 1, “The system as shown in Fig. 1 step 110, evaluates (i.e. senses) delays allowed by given events for optimizing the schedule. When a delay is specified between events, that delay should be honored as closely as possible. If a specified delay is not exactly kept, then the percent that it was missed becomes the base for the penalty [0046]. The Examiner submits that the mere fact that a penalty is given for missing a specified delay indicates that the system senses the available whitespace in a schedule.) and increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling a meeting scheduled for the one of the plurality of users. (See claim 1f for response.) 
As per claim 20 (Original), Lam teaches the computer-readable memory device of claim 16, wherein the cost values are assigned based on a type of user. (Lam e.g. [0057], each participant that is scheduled for a conflicting meeting can be associated with a cost that may be scaled or adjusted according to the position of that participant within an organizational hierarchy.)
Claims 3, 4, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2009/0132329 A1) in view of Lamons et al. (US 2016/0098687 A1), in further view of Elzinga et al. (US 2003/0065544 A1) and in further view of Cooper (US 2013/0290056 A1).
As per claims 3 (Previously Presented) and 18 (Previously Presented), The method of claim 1 and computer-readable memory device of claim 16, wherein assigning cost values to the time fragments comprises: incrementing or decrementing a base cost value based on one or more of a time of day, a day of week, one or more other events in a user's schedule, a meeting type, a past user behavior, and one or more external factors.
Lam discloses a method and a physical computer-readable memory device wherein cost values are assigned by incrementing or decrementing a base cost value based certain attributes associated with the potential meeting and participants (Lam e.g. Fig. 3 and [0048]-[0068]). These attributes include time of day, day of week, other events in a user’s schedule, a meeting type, and past user behavior. Lam does not include external factors as one of the attributes.
Lamons nor Elzinga teach wherein assigning cost values to the time fragments comprises: incrementing or decrementing a base cost value based on one or more of a time of day, a day of week, one or more other events in a user's schedule, a meeting type, a past user behavior, and one or more external factors.
However, Cooper teaches assigning cost to a schedule based on various factors including carbon footprint, environmental, health benefits, social, etc. (Cooper e.g. [0040]-[0048]). Cooper’s method takes into account various additional real-life and real-time factors (i.e. external factors), such a traffic conditions, scheduled road works and public transport changes, parking, and weather (Cooper e.g. [0161]).
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of applicant’s invention to modify Lam in view of Lamons and in further view of Elzinga to include external factors as one of the attributes to assign cost to a schedule as demonstrated by Cooper in order to efficiently and 
As per claim 4 (Previously Presented) The method of claim 3, wherein the one or more external factors include one or more of a traffic condition, a weather condition, and a nearby event.
Lam in view of Lamons and in further view of Elzinga do not explicitly teach wherein the one or more external factors include one or more of a traffic condition, a weather condition, and a nearby event.
However, Cooper teaches wherein the one or more external factors include one or more of a traffic condition, a weather condition, and a nearby event (Cooper e.g. for determining the cost, the method takes into account various additional real-life factors, such as typical and current traffic conditions, scheduled road works and public transport changes, parking, and weather [0161].)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of applicant’s invention to modify Lam in view of Lamons and in further view of Elzinga to include external factors as one of the attributes to assign cost to a schedule as demonstrated by Cooper in order to efficiently and appropriately schedule meetings amongst a plurality of participants and minimize the chance of rescheduling or cancelling.
As per claim 19 (Previously Presented), Lam teaches the computer-readable memory device of claim 18, wherein the instructions further comprise: updating the past user behavior based on user feedback to the plurality of meetings as re- scheduled. (Lam e.g. [0055], individual business importance ratings of participants 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2009/0132329 A1) in view of Lamons et al. (US 2016/0098687 A1), in further view of Elzinga et al. (US 2003/0065544 A1) and in further view of Capek et. Al (US 2003/0204474 A1).
As per claim 7 (Original), The method of claim 1, further comprising: employing greedy algorithm for the auto-negotiation.
Lam in view of Lamons teach the use of various algorithms for the auto-negation. (Lamons e.g. [0071], a decision engine (i.e. software program or set of programs) on the server uses various algorithms to determine a suggested or proposed time, date, and/or location for a meeting. The process of determining a mutually available date is handled automatically in the background without users having to exchange availability [0086]. Some such algorithms and techniques may include machine learning, supervised learning, unsupervised learning, etc. [0127])
Lam in view of Lamons and in further view of Elzinga do not explicitly teach employing greedy algorithm for the auto-negotiation in their scheduling methods.

The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing data of applicant’s invention to modify Lam in view of Lamons and in further view of Elzinga to include the greedy algorithm in their method of finding suitable meeting times as demonstrated by Capek in order to produce the most convenient meeting for all persons requesting the meeting (Capek e.g. [0005]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624